DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US PGPub 2009/0167780) in view of Lin (US PGPub 2010/0122042) and Bensalem (US PGPub 2021/0215517).

Regarding claim 9, Jung discloses a display device (figs. 5 and 6) comprising a color setting method of the display device, the color setting method comprising:
displaying multiple groups of color pictures respectively according to a pre-set sequence, wherein each group of color pictures comprises at least two pictures, and each picture comprises at least one color component, wherein the least one color component comprised by each picture within each group of color pictures are the same ([0041] and figs 2 and 3A-D, “In this instance, the at least one selection image is an image which enables the user to select at least one preferred color in succession. For an example, the first preferred color selection image may be an image showing a plurality of face color selection images having brightness or color saturation set different from one another in similar colors so that the user selects one preferred skin color, for an example, a face color. The second preferred color selection image may be an image showing a plurality of sky color selection images having brightness or color saturation set different from one another in similar colors so that the user selects one preferred blue colors, for an example, sky color. The third preferred color selection image may be an image showing a plurality of grass color selection images having brightness or color saturation set different from one another in similar colors so that the user selects one preferred green colors, for an example, grass color. The fourth preferred color selection image may be an image showing a plurality of apple color selection images having brightness or color saturation set different from one another in similar colors so that the user selects one preferred red colors, for an example, apple color.”);
performing a task on a selected picture in each group of color pictures in response to a first operation by a user ([0041], “if the user sets the preferred color information in succession, supplies the preferred color information set thus to the preferred color information storing unit 24 in succession”);
acquiring color preferences regarding a user according to a plurality of selected pictures and color components of each picture ([0045], “In more detail, the preferred color adjusting unit 26 compares the at least one preferred color information to images received in horizontal line unit or frame unit and detects similar colors from the received images. Then, the preferred color adjusting unit 26 adjusts at least one of a gray scale or brightness of the similar colors detected thus according to the preferred color information, and forwards as an image having a preferred color thereof adjusted”); and
setting color parameters of the display device according to the color preferences ([0045], “That is, by displaying an image according to the image having the preferred color adjusted from the preferred color adjusting device and the gamma voltage having the gamma characteristics adjusted from the gamma voltage generating unit, the image display device can improve satisfaction of the users”).
Jung discloses that the user sets the preferred image ([0041]), however other methods of performing a task of setting or selection including by marking the selection are known in the prior art of record. In a similar field of endeavor Lin discloses the display device comprising a memory (fig. 2, memory 50), a processor (fig. 2, memory read/write controller 10), and a computer program stored in the memory and executable on the processor ([0023], “the memory read/write controller 10 can execute the control of read/write sequence of assigned zones of the memory 50”), wherein the processor when executing the program implements a color setting method of the display device; and wherein the performing a task is marking a selected picture in each group of color pictures in response to a first operation by a user ([0029], “the user selects the preferred window after compared the color parameters of every window 110.about.115 on the display screen 100”).
In view of the teachings of Jung and Lin, it would have been obvious to one of ordinary skill in the art to modify the selection step of Jung to include marking as taught by Lin, for the purpose of improving user experience in a known and intended way by provided feedback to a user.  
Applicants’ specification defines color components by providing examples such as: brightness, contrast, saturation, hue, clarity, etc. ([0020] of the specification filed 08/25/2021). The combination of Jung and Lin teaches the color component comprised by each picture within each group of color pictures are the same (see rejection above). Additionally, Jung teaches different colors, or hues, within different groups of pictures are different (Jung: [0041], skin colors group of pictures, sky colors group of pictures etc.). In Jung, the different hues among the picture groups are different color components as hue 1 in group one, hue 2 different from hue 1 in group 2 etc. However, while the combination of Jung and Lin does not teach different types of color components are different among the different groups of color pictures, it has been known in the prior art to have at least one color component among different groups of color pictures be different. In a similar field of endeavor of display devices, Bensalem discloses the least one color component comprised by each picture among different groups of color pictures are different ([0053], “the method 700 includes displaying color selection options to the user via the portable device, vehicle head unit, or other touchscreen or control panel. As described above, this may involve the display of an interactive color wheel, color chart, series of menus or sliders, or other means of selecting a hue, brightness, saturation, and other desired color parameters. In some cases, the user may be able to select a color or pattern from a list of available colors or patterns, or may upload a color or pattern from a portable device (e.g., as a digital photograph), or may download a color or pattern from a remote server (e.g., a database of popular or factory-recommended colors and patterns)”). 
In view of the teachings of Jung, Lin and Bensalem, it would have been obvious to one of ordinary skill in the art to utilize multiple different color components, as taught by Bensalem, within the system of managing users preferences of Jung and Lin, for the purpose of improving the user experience by providing more variety of color components in order to provide a user with a more desired color. 

Regarding claim 10, Jung, Lin and Bensalem further discloses wherein the acquiring color preferences regarding a user according to a plurality of selected pictures and color components of each picture further comprises:
acquiring color data regarding the user according to a plurality of selected pictures and color components of each picture (Jung: [0041] and figs 2 and 3A-D, “In this instance, the at least one selection image is an image which enables the user to select at least one preferred color in succession. For an example, the first preferred color selection image may be an image showing a plurality of face color selection images having brightness or color saturation set different from one another in similar colors so that the user selects one preferred skin color, for an example, a face color. The second preferred color selection image may be an image showing a plurality of sky color selection images having brightness or color saturation set different from one another in similar colors so that the user selects one preferred blue colors, for an example, sky color. The third preferred color selection image may be an image showing a plurality of grass color selection images having brightness or color saturation set different from one another in similar colors so that the user selects one preferred green colors, for an example, grass color. The fourth preferred color selection image may be an image showing a plurality of apple color selection images having brightness or color saturation set different from one another in similar colors so that the user selects one preferred red colors, for an example, apple color.”); and
correcting the color data according to a preset preference template and acquiring color preferences regarding the user (Jung: [0045], “In more detail, the preferred color adjusting unit 26 compares the at least one preferred color information to images received in horizontal line unit or frame unit and detects similar colors from the received images. Then, the preferred color adjusting unit 26 adjusts at least one of a gray scale or brightness of the similar colors detected thus according to the preferred color information, and forwards as an image having a preferred color thereof adjusted”).

Regarding claim 11, the combination of Jung, Lin and Bensalem further discloses wherein the acquiring color data regarding a user according to a plurality of selected pictures and color components of each picture further comprises:
reading color parameters of the display device (Jung: [0045], “In more detail, the preferred color adjusting unit 26 compares the at least one preferred color information to images received in horizontal line unit or frame unit and detects similar colors from the received images.”); and
acquiring color data regarding the user according to color parameters of the display device, a plurality of selected pictures and color components of each picture (Jung: [0045], “Then, the preferred color adjusting unit 26 adjusts at least one of a gray scale or brightness of the similar colors detected thus according to the preferred color information, and forwards as an image having a preferred color thereof adjusted”).

Regarding claim 12, the combination of Jung, Lin and Bensalem further discloses wherein:
the acquiring color data regarding the user according to a plurality of selected pictures and color components of each picture further comprises: uploading a plurality of selected pictures and color components of each picture to a remote server so as to acquire color data regarding the user (Lin: [0027], “After comparison, the user can use the remote controller or human-machine interface (not shown) to select the preferred color parameters. If the user does not like the color tone modes of Original/Dynamic/Standard/Movie/Nature/Custom of the windows 110.about.114, the user can use the remote controller or human-machine interface to adjust the color parameters, for example but not limited to, contrast, brightness, hue, saturation, 3D array conversion, DRC and Gamma function correction etc.”); and
the correcting the color data according to a preset preference template and acquiring color preferences regarding the user further comprises: causing the remote server to correct the color data according to a preset preference template to acquire color preferences regarding the user (Jung: [0045], “In more detail, the preferred color adjusting unit 26 compares the at least one preferred color information to images received in horizontal line unit or frame unit and detects similar colors from the received images. Then, the preferred color adjusting unit 26 adjusts at least one of a gray scale or brightness of the similar colors detected thus according to the preferred color information, and forwards as an image having a preferred color thereof adjusted”).

Regarding claim 13, the combination of Jung, Lin and Bensalem further discloses wherein before displaying multiple groups of color pictures respectively according to a pre-set sequence, each group of color pictures comprising at least two pictures, and each picture comprising at least one color component, the color setting method further comprises:
displaying color preference setting options (Jung: [0041], “the selection unit 22 displays the menu selection image at first”);
selecting to set the color preferences in response to a second operation by the user, or
cancelling the setting of the color preferences in response to a third operation by the user (Jung: [0041], “Thus, if the offset signal is received, the selection unit 22 displays the menu selection image at first, and, if the user intends to set the preferred color, displays at least one preferred color selection image on the image display device in succession”).

Regarding claim 14, the combination of Jung, Lin and Bensalem further discloses wherein the selecting to set the color preferences in response to a second operation by the user further comprises:
uploading configuration parameters of the display device to a remote server; and
downloading multiple groups of color pictures corresponding to the display device from the remote server (Lin: [0027], “After comparison, the user can use the remote controller or human-machine interface (not shown) to select the preferred color parameters. If the user does not like the color tone modes of Original/Dynamic/Standard/Movie/Nature/Custom of the windows 110.about.114, the user can use the remote controller or human-machine interface to adjust the color parameters, for example but not limited to, contrast, brightness, hue, saturation, 3D array conversion, DRC and Gamma function correction etc.”).

Regarding claim 15, the combination of Jung, Lin and Bensalem further discloses wherein after the displaying color preference setting options and before the selecting to set the color preferences in response to a second operation by the user, the color setting method further comprises:
displaying color restoration setting options (Jung: [0041], “the selection unit 22 displays the menu selection image at first”);
selecting to restore the components in response to a fourth operation by the user, or
cancelling the restoring of the color components in response to a fifth operation by the user (Jung: [0041], “Thus, if the offset signal is received, the selection unit 22 displays the menu selection image at first, and, if the user intends to set the preferred color, displays at least one preferred color selection image on the image display device in succession”).

Regarding claim 16, the combination of Jung, Lin and Bensalem further discloses wherein:
the color components include one or more of brightness, contrast, saturation, hue, clarity, backlight, color temperature, noise reduction, color enhancement, gamma; and/or
each group of color pictures includes at least two pictures having the same picture content (Jung: [0029], “the plurality of selection images can be identical images of the same person having brightness and color saturation set different from one another in similar colors for expressing differences of the face colors, well”).

	Claims 1-8 are method claims drawn to the device of claims 9-16 respectively and are therefore interpreted and rejected based on similar reasoning. 

	Claims 17-20 are computer readable medium claims drawn to the device of claims 9-12 respectively and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shirasawa (US PGPub 2014/0240340) discloses “The correcting process is mainly performed on colors within color gamut of the output device 30 (color reproducible area), and hue, chroma, and brightness in the input color space are corrected. This correction can be performed along with user preference. For example, this correction can be performed in order to reproduce emphasizing a notable object. After dividing the input color space into multiple color hue areas, the correcting process can be performed for each of divided color hue areas using chroma correction parameter and brightness correction parameter, etc., as color gamut mapping parameters. This correcting process can be performed not only in color space independent from device such as L*a*b* color space but also in HSL color space etc. convertible linearly from the RGB data. HSL color space consists of three components, hue, chroma, and brightness” ([0068]).
Lin (US PGPub 2010/0122042) discloses “the user can use the remote controller or human-machine interface to adjust the color parameters, for example but not limited to, contrast, brightness, hue, saturation, 3D array conversion, DRC and Gamma function correction, and etc.” ([0032]). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693